Citation Nr: 0715403	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-38 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bilateral feet 
disability (claimed as fungal infection).  

5.  Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956, and July 1957 to April 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran testified at a September 2005 hearing before the 
undersigned Veterans Law Judge, and a transcript is of 
record.  In May 2006, the Board remanded this appeal for 
procedural reasons and evidentiary development.  

The issue of service connection for rhinitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The most competent and probative medical evidence found 
no etiological relationship between current hearing loss and 
military service.  

2.  The most competent and probative medical evidence found 
no etiological relationship between current tinnitus and 
military service.  

3.  The most competent and probative medical evidence found 
no etiological relationship between any sinusitis and 
military service.  

4.  The most competent and probative medical evidence found 
that tinea pedis had resolved, and additionally there was no 
etiological relationship between such a skin condition and 
military service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Sinusitis was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).
4.  A bilateral foot condition (claimed as fungal infection) 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the veteran had received duty to assist letters 
in May and June 2003, but these had not specifically informed 
the veteran of the substantive standards for a claim of 
service connection.  Thus, pursuant to the Board's May 2006 
remand, the RO sent a May 2006 letter that told the veteran 
service-connected compensation benefits required evidence of 
an injury or a disease that began or was made worse in 
service, a current disability, and a relationship between a 
current disability and an in-service injury or disease.  The 
letter also told the veteran how VA determines a disability 
rating and effective date, though it is noted that these 
issues are rendered moot given the denial below.  Further, 
this letter asked the veteran to let VA know of any other 
evidence, lay or evidence, not previously submitted that he 
thought would support his claim.  

In the May 2006 letter, the RO told the veteran what evidence 
VA would obtain and what information and evidence he should 
provide.  The veteran was notified that VA was responsible 
for getting relevant records from a Federal agency and that 
VA would make reasonable efforts to get records not held by a 
Federal agency like records private treatment and employment 
records upon appropriate identification of such by the 
veteran.  The May and June 2003 letters also provided a 
comprehensive list of possible evidentiary sources, like 
statements from persons who knew the veteran, employment 
physical examinations, insurance examination reports, and 
pharmacy prescription records.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted the totality of the letters above provided 
appropriate notice, and in terms of any timing error, the RO 
issued a November 2006 supplemental statement of the case 
(SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication").

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained the veteran's service medical records, and 
several sufficient VA examinations in August 2003 and 
September 2006.  See 38 C.F.R. § 3.159(c)(4).  Additionally, 
the veteran indicated in a May 2003 statement that his 
treatment had been at VA; as such, the RO obtained VA 
treatment records from the late 1990s to 2006.    

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis 

Upon a complete review of the record, see 38 U.S.C.A. § 7104, 
the claims below are denied because crucial elements of a 
claim of service connection have not been met.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), and for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).  

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 26 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

A review of the service medical records reveals no 
complaints, findings, treatment, or diagnosis of hearing loss 
or tinnitus during service.  An April 1953 outpatient note 
found a rash over the veteran's buttocks, and the assessment 
was fungus infection.  A September 1953 note referred to 
athlete's foot, infected.  In October 1953, the veteran 
complained of a reaction of an allergic nature to the dust of 
the tool crib where he worked; after working in the bins for 
a short time, the veteran developed headaches, stuffed-up 
nose, and some cough.  The veteran also reported some asthma.  
The assessor noted that the veteran's complaint appeared to 
be subjective, and "possibly it may have to be accepted as 
such in spite of no objective evidence."  An accompanying x-
ray report noted a clinical history of frontal headaches, 
supposedly due to sinusitis, mild allergic reaction to dust, 
or mostly phobia.  It was found that the veteran's paranasal 
sinuses were well aerated showing no evidence of acute or 
chronic inflammatory process.  Later that month, the veteran 
continued to complain of history of severe nasal obstruction, 
and sneezing around dust.  An examination showed mucosa 
within normal limits, and adequate airways with no excessive 
exudate.  The impression was no ENT pathology.  

On a July 1956 Report of Medical History for the purpose of 
separation, the veteran reported sinusitis, shortness of 
breath, and pain/pressure in chest.  An attendant Report of 
Medical Examination was clinically normal except for several 
scars.  
On an April 1958 Report of Medical History, the veteran 
reported no problems with sinusitis, chronic colds, hay 
fever, or hearing problems.  An April 1958 Report of Medical 
Examination was clinically normal, including nose, sinuses, 
and skin.  The veteran's hearing was recorded at right ear of 
10, 10, 5, and -5 decibels at 500, 1,000, 2,000 and 4,000 
hertz, respectively, and 10, 10, 5, and 0, at the same hertz.  

Post-service, the veteran filed the pending claims in 2003.  
Records gathered pursuant thereto contained an August 1998 VA 
treatment note with a diagnostic impression of sinusitis 
improving.  A month later the veteran complained of a long 
history of sinus disease and the impression was sinusitis.  
In January 1999, the veteran had sinus inflammation and 
allergies.  

In April 2002, the veteran had dermatitis around the scalp.  
A March 2003 VA active problem list included allergic and 
chronic rhinitis.  

In August 2003, the veteran underwent a VA examination 
concerning his hearing complaints.  He stated that his 
hearing difficulties in both ears had developed gradually 
over the last five years.  The veteran's noise history 
included exposure to aircraft and ground power unit noise as 
well as power tool use in military service and no excess 
noise exposure as a cook after military service.  Testing 
found pure tone thresholds for the right ear of 35, 30, 30, 
40, and 50 decibels at 500, 1,000, 2,000, 3,000, and 4, 000 
hertz, respectively, and left ear of 40, 35, 30, 45, and 50 
decibels at the same hertz, respectively.  

The veteran also reported tinnitus as having occurred over 
the last five years, in the left ear, weekly, and with a loud 
and high pitch.  The examiner summarized that testing showed 
a mild to moderate sensorineural loss of hearing sensitivity 
from 500 to 4,000 hertz in both ears.  The examiner noted 
that the veteran's claims file had been reviewed, and opined 
that it was not at least as likely as not that the veteran's 
hearing loss and tinnitus were related to military service.  
It was also noted that the veteran's separation physical in 
1958 had indicated pure tone thresholds within normal limits 
from 250 through 8,000 hertz in both ears.  

An April 2004 VA treatment note found rhinitis, non-allergic, 
under control except for postnasal drip, and rhinitis 
allergic due to MC, molds.  In January 2005, the veteran's 
allergic rhinitis had flared, and he had scaling on his feet 
that he had been told by a podiatrist was tinea pedis.  In 
February, an assessor found extensive tinea pedis with 
follicular involvement at the knees.  By March 2005, the 
tinea pedis was still an issue but improving.  

At September 2005 Board hearing, the veteran testified that 
he had ringing in his ears from the constant all day noise 
from the jets in service.  The veteran stated that he had 
also been exposed to power tools, and he had never been 
issued hearing protection.  He reported getting treatment for 
his hearing 15 years after military service, and he had been 
told of some loss of hearing in both ears.  The veteran 
stated that he had not bought a hearing because it was too 
expensive, and he had thrown away any record of the testing.  
Additionally, the veteran testified that he continued to 
suffer from the same nose problems.  In terms of his feet, 
the veteran reported that he had suffered from bleeding and 
cracks in service due to colored socks.  

A March 2006 VA treatment note contained an impression of 
rhinitis, non-allergic, under control for the most part.  In 
September 2006, the veteran underwent VA examinations.  The 
examiner noted that the claims file had been reviewed, and 
findings from the veteran's service medical records were 
recounted, including a negative in-service x-ray regarding 
his sinuses.  The examiner also related an in-service finding 
of no objective ENT pathology.  After a physical examination, 
the examiner found that sinusitis had never been diagnosed 
during the veteran's active duty, and again referred to the 
1953 finding of no ENT pathology.  It was thus opined that 
there was no evidence that the veteran had sinusitis on 
active duty.  

In terms of the veteran's feet, another VA examiner 
considered the veteran's historical complaints, and found no 
active tinea pedis involving the veteran's skin.  The 
examiner opined that tinea pedis had resolved without 
evidence of correlation between the veteran's skin pathology 
of 50 years ago and the episode that had occurred within the 
past year.  Further, though the veteran currently had 
onychomyosis, the examiner was unable to directly correlate 
the present problem with his remote history of cutaneous 
involvement again dating back about 50 years.  

To reiterate, a claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the in-service injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

There are several factors weighing against the claims.  
First, in terms of hearing loss and tinnitus, it is noted 
that the veteran's service medical records are silent 
concerning any problems related thereto.  Additionally, an 
August 2003 VA examiner found current hearing loss and 
tinnitus were not etiologically related to military service, 
and the Board relies upon this probative opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that 
because the Board may not rely on its own unsubstantiated 
medical conclusions, it must rely on an informed medical 
opinion in order to adjudicate a claim).  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 
Vet. App. 279, 284 (1997).  In this case, the August 2003 VA 
examiner was an audiologist and conducted a review of the 
claims file.  Further, the examiner gave an unequivocal 
opinion.  All of these factors make the examination report 
reliable and sufficient for a decision on the claim.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (recognizing 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Importantly, the 
record does not contain any equally probative and competent 
medical evidence to the contrary.  

It is noted that the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The veteran as a 
lay person, however, has not been shown to be capable of 
making medical conclusions, and thus his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

Finally, though at his hearing the veteran referred to a 
hearing test 15 years after service, it is determined that 
the length of time between service separation and when the 
veteran filed his initial claim (decades after service) 
weighs against the claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim).  

In sum, the most probative competent medical evidence does 
not establish that hearing loss or tinnitus disabilities 
began in service.  Despite the veteran's contentions that his 
hearing loss originated during service, the most probative 
evidence shows otherwise.  Accordingly, service connection is 
not warranted because a preponderance of the evidence is 
against these claims. 

Similarly, though the veteran's service medical records 
contained notations of ear, nose and throat complaints and 
athlete's foot, the probative and competent medical evidence 
has determined that an etiological relationship does not 
exist between sinusitis and tinea pedis (claimed as fungal 
infection) and military service.

That is, the September 2006 VA examination reports reflected 
claims file review, and consideration of the veteran's 
subjective complaints.  One examiner found that the veteran's 
service medical records essentially contained no evidence of 
sinusitis.  As such, any current sinusitis was not incurred 
in service.  Additionally, it appears that any sinusitis had 
resolved according to VA treatment records commencing in 
2002, which consistently referred to rhinitis as opposed to 
sinusitis, and recent VA active problem lists do not refer to 
sinusitis.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(recognizing that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation 
such that a claimant must first have a disability to be 
considered for service connection).  

Likewise, a September 2006 VA examiner found that any recent 
tinea pedis had resolved, and that there would have been no 
correlation between that disorder and the veteran's military 
service.  To the extent that the veteran asserts otherwise, 
the Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required," Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), and his lay opinion cannot be accepted as 
evidence regarding a nexus opinion.  

Again, the fact that the veteran filed these pending claims 
many decades after service weighs against the appeal.   

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.10.  A preponderance of the evidence is against 
the claims.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for sinusitis is denied.  

Service connection for a bilateral foot condition (claimed as 
fungal infection) is denied.  


REMAND

In light of the VCAA, and Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a Board remand "confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders"), the issue of a nexus 
opinion for rhinitis must be considered again.

Particularly, the Board's May 2006 remand asked the VA 
examiner to determine whether "it is at least as likely as 
not that any current sinusitis/rhinitis is etiologically 
related to service."  Thereafter, the September 2006 VA 
examiner considered only sinusitis, and had not addressed the 
veteran's rhinitis.

Thus, another VA examination is necessary.  As noted above, 
the veteran's service medical records refer to his subjective 
nasal congestion and headaches from working around dust, and 
one in-service assessor had found that the veteran's 
complaint appeared to be subjective, and "possibly it may 
have to be accepted as such in spite of no objective 
evidence."  Post-service, recent VA treatment records refer 
to current disabilities of allergic and chronic rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination.  Upon review of the claims 
file, the examiner should opine whether it 
is at least as likely as not that any 
current allergic/chronic rhinitis is 
related to military service.  An opinion 
should be supported by a rationale.    

2.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
rhinitis.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO must issue a supplemental statement 
of the case and provide him a reasonable 
period of time in which to respond before 
this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


